  •
                                                    TE.\NESS£E BUREAU OF 1.\VES riGATIOZ'\
                                                                             II.. Ll CR IM E I.A80RATORY
                                                                         90 I R S Gnss 80\llt.,:trd
                                                                      ':uh .. dle. Tennc!. ee 377.16-2639

      ()ILL HASLAM                                                                                                                                    \!ARK Gil Y'
          Go> ..                                                                                                                                         01:-ct1ur

                                                    OFFIC IAL FORENSIC CHEMISTRY R E PORT
                                                                                                                              I   -        '\
TO· Curt1s Beam!                                                                                 DATE ISSUED(· ..91-l9flry
   Rulherlord Co. S D                                                                            LAB CASE N :   171018416 )
AGENCY CASE NO· 11082911 340                                                                     COUNTY·       .BJJthorlQfc('

 LOCATION OF INCIDENT
 ENCHANTED PLANET

Received From:         Curtis Beane                                                             Date Received                 9114117
Received By·
EXHIBIT($)
                       Susan Clark

                       Gunmy frogs L
                                             /    -                                             Torre Rece1ved                10·t5a'l1




RESULTS·
001-a
                                  Controlled Substance
                                  Cannabidiol
                                                                                                       e;;l VI
                                                                                                                          I            Amount
                                                                                                                                      • Un t(s)
                                  No chemical analyses were performed on three addition                     un1(s

DISPOSITION·
All                   have been completed Please                    up evittence wrtllin th rty days




Roccpcctfully Submttted.




Lela Jackson
Special Agent I Forensrc Scent st
The ubo'le re?ntsents the interprt13tions and op "'iOn$   the a.nalyst
Teo"'n.ca.J t'ICMt lnd data s:JPQC)Itt'lg                      in :...._ reXJort are t!'ain!a                    t:ai-8




                                                                                                                                                  Page 1 of 1




             Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 1 of 9 PageID #: 85
          e
                                                                                      BliREAU Of IJ\\'ESTIGATION
                                                                          NAS JI\'JLL£ CR"IE LABORATORY
                                                                                  90 I R.S. Gass Boulevard
                                                                               Nashvalle. Te>ncsscc 37216-2639
        BILLHASLAM                                                                                                                                                MARK GWYN
              G...,..                                                                                                                                                 0,..,..

                                                            OFFICIAL FORENSIC CHEMISTRY REPORT

    TO Curtis Beane                                                                                                    DATE ISSU ED:            9/21/17
       Rutherford Co. S.D.                                                                                             LAB CASE NO:             171018416
    AGENCY CASE NO.                                                                                                    COUNTY:                  Rutrerford




    Received From:            Curt1s Beane                                                                             Dale Rece•ved          9/14/17
    Received By:              Susan Clarl<                                                                             Time Received:         10.15 am
    EXHIBIT!Sl:
    001-a                     Gummylrogs




    RESULTS:                            Controlled Subslance                                                                  Schedule
    001-a                               CannabidiOl
                                        No chemical analyses were performed on three edd1t1onal unns.
                                        This rep011 hes been amended to remove scheduling.

    DISPOSITION:
    All examinations ha•e been completed Please pick up ellldence v.1th n thJrly days




    Respectfully Submitted,




    Lela Jackson
    Special Agenl / Forensic Saentist
    The above                                    al"'d op.n.ons of !he an*)'Sl
    Ttctm cal notet a 'lid C:ltl          Tile                    ,..gs r t!"' • r!IOO". a-e l"":aorttatned   ttv..,     latlcra1.o")o caM recorcs




I   Ctrtl"Y end at;est lhat cni occurrent is the prooet rec.ord It puroortt tc bt




                                                                                                                                                             Page 1 ol 1




                       Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 2 of 9 PageID #: 86
  STATE OF TEJ\r"NESSEE, ex rei.                1
       Jennings H. Jones                        l
       District Anome) General                  l
                                                1
         Petitioner.                            1
 \'S.
                                                1
                                                1
 LOUIS S. BERBERT                               l
                                                1
 d/b/a ENCHANTED PLANET                         1
 I09 East Lytle St. Suite 26                    1
 Murfreesboro, Te!Ulessee                       1
        Defendant.                              1

                       PETITION FOR ABA                  OF J'iUISANCE



         Comes the State of Tennessee. upon relation of Jennings H. Jones, District

 Anomey General for the Six'tccnth Judicial               "ho files this Petition to Abate a

 Nuisance. and alleges the following:

         l ).   Petitioner is the duly elected District J\rtomey General for the Sixteenth

 Judicial District for Rutherford and Cannon Counties,                     The affidavit of

 Detective Curtis Beene of the Rutherford County Sheriffs Department an ached to this

 Petition as Exhibit A is incorporated b.> reference, herewith.

        2).     Defendant LOUIS S. BERBER1 is the operator and the holder of the

business license for the business known as "£!'\CHANTED PLANET' operating upon

said premises. to wit: 109 East Lytle St. Suite :!6. Murfreesboro. Rutherford

Te!Ulessee




Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 3 of 9 PageID #: 87
             3).        T his is a petition to abate a nuisance on the ground that the Defendant

      have maimained a Public Nuisance at I 09 East Lytle St. Suite 26, Murfreesboro,

     Rutherford County, Tennessee. The provisions of TerUJcssce Code Annotated Section

     29-3- I 0 I (b) provides, in pertinent part, as follows:

             Any person who uses, occupies, establishes or conducts a nuisance, or aids or abets
             therein . and the owner, agent or lessee of any interest in any such nuisance, . .. is guilty
             of maintaining a nuisance and such nuisance shall be abated as provided hereinafter.

     A public nuisance is defined                Section 29-3-1 0 I (a)(2)(A) as follows:

              Any place in or upon which .. . [the] unlawful sale of any regulated legeM drug, narcotic,
              other controlled substance or controlled substance analogue, any sale or possession with
            t intent to sell of drug paraphernalia ....

     T.C.A. Section 39- 17-402(16) lists Marijuana as a Schedule VI controlled substance and

     defines all that it includes as being derived from that plant as follows:

            ''Maijjuafla" means all parts of the plant cannabis, whether growing or not; the seeds
            thereof; the resin extracted from any part of the plant; and every compound, manufacture
            salt, derivative, mixture, or preparation of the plant. includ ing concentrates and oils, its
            seeds or resin or any compound, mixture, or preparation which contains any quantity of
            these substances.

     Subsections 39-17-402(16)(A)-(B) and (E) exclude the extract cannabidiol from the

     definition of Marijuana under the Jollowing limited circumstances:

\                  (A) Oil containing the substance cannabidiol, with less than nine-tenths of one



I
                       percent (0.9%) of tetrahydrocannabinol, if:
                       (i)   The bottle containing the oil is labeled by the manufacturer as containing
                             cannabidiol in an amoun t less than nine-tenths of one percent (0.9%) of
                             tetrahydrocannabinol; and
                       (ii) The person in possession of the oil retains:
                             (a)    Proof of the legal order or recommendation from the issuing state; and
                             (b)    Proof that the person or the person's immediate family member has
                                   been diagnosed with intractable seizures or epilepsy by a medical
                                   doctor or doctor of osteopathic medicine who is licensed to practice
                                   medicine in the state of Tennessee;
                   (B) Cannabis oil contaming the substance cannabidiol, with less than six tenths of
                       one percent (0.6%) of tetrahydrocannabinol, including the necessary seeds and
                       plants, when manufactured, processed, transferred, dispensed, or possessed by
                       a four-year public o r private institution of higher education certified by the drug


                                                         2




    Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 4 of 9 PageID #: 88
                  enforcement administration located in the state as part of a clinical research
                  study on the treatment of intractable seizures cancer. or other d,seases.
              • * *•••• •• •••*

              (E) The term "manJuana" does not onclude a cannabodool product approved as a
                  prescription medocatlon by the Unoted States food and drug administration.

(emphasis added]


        4).      In 2017 officials with the Rutherford County Sheri ff's Department

conducted an investigation into the illegal sale of edible products containing extracts

from marijuana plants. These edible products ha\e been manufactured whcreb) such

marijuana extracts are laced into and upon various edible products, typically candies that

are generically sold in legitimate markets throughout Rutherford County. These drug-

laced edible products are otherwi;e similar to candies sold for ingestion by children and

adults al ike and are packaged as gummy wonns or gummy bears. Investigators have

found that cenain discount tobacco stores. smoke shops. and \ apor cigarette stores in

Rutherford County are selling tloe,e <lrug-laccd edible products illegally though the

Defendant advertises that such products are "legal". On August 29'h 2017. investigators

purchased edible gummies labeled as containing Cannabidiol. TBI lab results confirmed

the presence of Cannabidiol in said gummies as a Schedule VI controlled substance. A

Subsequent check at the business on January            2018 shO\\ the store continues to sell

and market edible candies laced with Cannabidiol, a Schedule VI controlled substance.

       5).       Investigators have found that across the United States these dmg-laced

edible products ha\'e created a subMantial public health hazard.       The business operated

by Defendant bas offered for sale. and continues to offer for sale, products including

edible candies which are laced with marijuana extracts. to \\it: Cannabidiol, a Schedule




                                               3




Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 5 of 9 PageID #: 89
 \'1 controlled substance and classified as marijuana, in Yiolation of Tennessee Code

 Annotated Section 39- 17-4 I 7.

         6).    This Court has jurisdiction pursuant to Tennessee Code Annotated Section

 29-3-102. and upon a petition by the District Anomey General, to abate all nuisances,

 and all premises ''here "narcotic, other controlled substance or controlled substance

 analogue·· violations are carried on or permitted to occur are deemed Public Nuisances

 and subject to abatement by injunction.

         7).    This Court has authority pursuant to Tennessee Code Annotated Section

 29-3-1 06(c) to issue a temporary injunction padlocking the premises upon the ex pane

 application of the District Auomey General.

         8).    The Petitioner further applies for an Order to search the premises located

 at I 09 East L}11e St. Suite 26, and as further described in the Affidavit of Detecth·e

 Curtis Beene which is incorporated herein by reference as Exhibit A. for evidence of

 controlled substances, drug paraphernalia, proceeds of such sales, equipment and fixtures

 used in connection with the Public Nuisance, and any materials related to the acquisition,

 sale or promotion of the sale of said drugs. In support of such warrant to search the

 Petitioner rel ies upon the affidavit incorporated herewith as Exhibit A. The Petitioner

 shall cause to haYe an inventory of all propen) seized filed with the Clerk ,,;thin fiye (5)

 days from the execution thereof.

 WHEREFORE. THE PETITIOKER PRAYS:

        I).     That the above premises be declar.:d a Public Nuisance under the

 pro,isions of T.C A. §29-3-101 e1 seq, and the premises padlocked and closed to the

 Defendant and general public pending a hearing in this Court.



                                              4




Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 6 of 9 PageID #: 90
         2).      That all furnishings, fixtures. equipment, cuncncy, and stock used in or in

  conjunction with the maintaining or conducting of said nuisance be subject to forfeiture

  pursuant to the provisions ofT.C.A. §29-3- 1OJ (c).

         3).      That the Court issue an Order enjoining the Defendant LOUIS S.

 BERBERT from maintaining a Public 1\uisance within Rutherford County.

         4).      That Petitioner be granted such other and further general relief to which he

 may be entitled and that costs shall be taxed to the Defendant.

         5).      That an Order issue authorizing the search of the premises herein

 described.

                                                  Respectfully submined.




                                                        ERlCFARMER
 Asst. Di · Attorney General                            Asst. District Attorney General
 Tenn. Sup. Ct. Reg. #9723                              Tenn. Sup. Ct. Reg.# 33286
 320 West Main Srreet                                   320 West Main Street
 Murfreesboro, Tennessee 3 7130                         1\·furfreesboro, Tennessee 3 7 J30
 (615) 898-8008                                         (615) 898-8008




                                              5




Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 7 of 9 PageID #: 91
            IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY, TE:-..NESSEE
                               AT MURFREESBORO


STATE OF TEJ\"NESSEE, ex rei.                 )
     Jennings 1-1. Jones                      J
     District Attorney General                J
                                              J
         Petitioner,                          J
vs.                                           l               No.
                                              l
LOt;lS S. BERBERT                             J
                                              J
d/b/a ENCHANTED PLANET                        J
I 09 East Ly1le St. Suite 26                  )
Murfreesboro, Tennessee                       ]
       Defendants.                            J

       AFF IDAVIT I N SUPPORT OF PET ITION FOR ABATEMEl'iT OF i\UISAl'iCE
                        AND ORDER TO SEARCH PREI\1 ISES

         I, Curtis Beane, am a law enforcement officer assigned to tbc Special Enforcement
Bureau of Rutherford County Sherriff s Office where I have been employed for ten years. Your
Affiant was assigned as a Field Trai ning Officer prior to being promoted to a Detective with the
Rutherford County            Office Special Enforcement Bureau. Your Atliant has imestigated
\'iolations of drug laws in Rutherford Count) for approximately four years. Your Affiant has
received training from the Tennessee Law Enforcement Training Academy and UndercoYcr
Drug Enforcement Techniques. During your Affi ant's tenure as a Detective, I have been
invoh·ed in street and high le\'el narcotics related investigations. As part of my duties I ha'e
been tasked with inYestigating commercial retail businesses that offer to sell controlled
substances and analogue controlled substances as defined under current state law. As a na rcotics
detecti ve, I am famil iar   current state laws restricting the sa le of controlled substances and
analogue controlled substances.

2       On February 3'd 2017, Detective Beane located an ad,·ertiscmem on Facebook for the sale
of Cannabid iol (hereafter referred to as "CBD.. ) edible candies at "Vapesboro .. in Murfreesboro.
Tennessee Based upon m} knowledge of current state laws. your Affiant knC\\ that "CBD.. was
classified as a schedule \'I drug and believed .. Vapcsboro .. to be in \·iolation of Tennessee Code
Annotated § 39-17-4 17. Detective Beane then began an im·estigation imo other commercial
retail businesses located in Rutherford County selling "CBD.. edible gummies

3.     On 08.'2912017, Detectl\e Beane conducted a bu) of ··CBD" related products in
Rutherford County at "Enchanted Planet" at I 09 East Lytle Street Suite 26. \ 1urfreesboro,
Tennessee. Your Affiant purchased •·Green Road Frogs" from "Enchanted Planet" in the amount
of $29.58. "Green Road Frogs.. was labeled as containing "CBD.. on its packaging and came in


Exhibit A                                                                               Page 1 of 2




     Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 8 of 9 PageID #: 92
an ed ib le form. According to governmen t records Louis Berben is the current owner of this
business.

4.     The "CBD" candy was sent to the Tennessee Bureau of Investigation's Crime laborator)
(hereafter referred to as "TBI") for analysis "hich detennined the candy had been laced with
"CBD".

5.   TBI lab case number 171018416 indicated the gummies had "CBD... TBI concluded
"CBD" is a schedule VI drug.

6.      On 01/1812018, Detective Beane returned to "Fnchanted Planet" and purchased •·Green
Road Frogs'' gurnmies in the amount of $29.58. During the purchase, Detecti ve Beane was
assisted by a female clerk who retrieved the item from a display case on the counter in the rear of
the store. During the purchase, the clerk did not ask or require identification. The substance was
the same or simi lar edible "CBD'' gumm ics as previously purchased from " Enchanted Planet".

7.      Based upon my experience, the business ''Enchanted Planet" is regularly and repeatedly
offering for sa le edible "CBD" gummies that is a schedule VI con trolled substance, and there is
probable cause to belie\'e that the substance will be presently stored for resale \>.ithin the
business along \\ith the proceeds of the sale thereof.


I S\\"EAR THE FORGOING IS TRt;E UN             R PE'JAL TY OF PERJURY


       Beane, Detecth·e, Rutherlor
Affiant

                       ·oJ<>-ne(ore me this              ofFebruary, 2018.




                                                                                     ,,,,\11111111
                                                                            ,,,, 11- 0      P1-/'''
                                                                                 --t............
                                                                                 /STATE   1-
                                                                       :     i
                                                                       =
                                                                                   OF
                                                                           'l3 \TENNESSEE
                                                                               \ NOTARY
                                                                                             :
                                                                                                     't
                                                                                     ..
                                                                                          ..······oo ,,'Arv
                                                                        't,;.ll' ''' F'Q RO        '''-v"'
                                                                                 'IV EXPIRES l'i
Exhibit A                                                                                    Page 2 of 2




     Case 3:18-cv-00965 Document 5-7 Filed 10/15/18 Page 9 of 9 PageID #: 93
